Electronically Filed
                                                      Supreme Court
                                                      SCWC-XX-XXXXXXX
                                                      04-APR-2019
                                                      09:16 AM
              SCWC-XX-XXXXXXX AND SCWC-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


            BENJAMIN PAUL KEKONA and TAMAE M. KEKONA,
                   Petitioners and Respondents/
         Plaintiffs/Counterclaim-Defendants/Appellees,

                              vs.

        PAZ F. ABASTILLAS, also known as PAZ A. RICHTER,
                    ROBERT A SMITH, personally,
                   Respondents and Petitioners/
          Defendants/Counterclaim-Plaintiffs/Appellees,

                              and

      ROBERT A. SMITH, Attorney at Law, A Law Corporation,
   STANDARD MANAGEMENT, INC., U.S. BANCORP MORTGAGE COMPANY,
           an Oregon Company, WESTERN SURETY COMPANY,
                   sued herein as Doe Entity 1,
                Respondents/Defendants-Appellees,

                              and

                    MICHAEL BORNEMANN, M.D.,
         Respondent and Petitioner/Defendant-Appellant.

             (CAAP-XX-XXXXXXX; CIV. NO. 93-3974-10)

----------------------------------------------------------------

            BENJAMIN PAUL KEKONA and TAMAE M. KEKONA,
                   Petitioners and Respondents/
         Plaintiffs/Counterclaim-Defendants/Appellees,

                              vs.

        PAZ F. ABASTILLAS, also known as PAZ A. RICHTER,
                   ROBERT A SMITH, personally,
                  Respondents and Petitioners/
         Defendants/Counterclaim-Plaintiffs/Appellants,
                                and

       ROBERT A. SMITH, Attorney at Law, A Law Corporation,
        STANDARD MANAGEMENT, INC., MICHAEL BORNEMANN, M.D.,
         U.S. BANCORP MORTGAGE COMPANY, an Oregon Company,
       WESTERN SURETY COMPANY, sued herein as Doe Entity 1,
                 Respondents/Defendants-Appellees.

              (CAAP-XX-XXXXXXX; CIV. NO. 93-3974-10)


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

           Petitioners and Respondents Tamae M. Kekona,

 Individually and Tamae M. Kekona as Personal Representative of

 the Estate of Benjamin Paul Kekona’s Application for Writ of

 Certiorari filed on February 4, 2019 is hereby rejected.

           DATED: Honolulu, Hawai#i, April 4, 2019.

                                      /s/ Mark E. Recktenwald

                                      /s/ Paula A. Nakayama

                                      /s/ Sabrina S. McKenna

                                      /s/ Richard W. Pollack

                                      /s/ Michael D. Wilson




                                 2